Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     30-MAR-2022
                                                     09:33 AM
                         SCAD-XX-XXXXXXX
                                                     Dkt. 18 ORD
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                         NOAH D. FIDDLER,
                            Respondent.
                         (HI Bar No. 3114)


                        ORIGINAL PROCEEDING
                          (DB No. 21-9007)

                       ORDER OF REINSTATEMENT
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the March 24, 2022 declaration
 submitted by Respondent Noah Fiddler, the supplemental
 declaration submitted thereafter, the statement of no opposition
 from the Office of Disciplinary Counsel (ODC), and the records in
 both this matter and in ODC v. Fiddler, SCAD-21-398,
           IT IS HEREBY ORDERED that Respondent Fiddler is
 reinstated to the practice of law in this jurisdiction, upon the
 entry of this order.
           DATED: Honolulu, Hawai#i, March 30, 2022.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Michael D. Wilson
                                      /s/ Todd W. Eddins